DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-7, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the balance" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the total" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plotkowski et al. (US 2018/0080103), hereinafter “Plotkowski,” in view of Gibson et al. (Gibson, Ian, et al. Additive Manufacturing Technologies: Rapid Prototyping to Direct Digital Manufacturing. Springer, 2010.), hereinafter “Gibson.”
Regarding claims 1 and 11-15, Plotkowski teaches an additive manufacturing method for making an article from powder feedstock (Abstract, [0105]), wherein the powder feedstock comprises an aluminum alloy comprising, in wt.%, 4-20% Ce (preferably 4-8% Ce), 0-12% Si, 0-15% Mg, 0-6% Fe, and a balance of Al ([0066], [0086], [0095]), which satisfies or overlaps with the chemical composition ranges prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. 
Regarding the cerium content, Plotkowski teaches an aluminum alloy comprising, in wt.%, 4-20% Ce (preferably 4-8% Ce) ([0066], [0086], [0095]), which is just outside of the instantly claimed range of greater than 2.00 and less than 4.00 wt.% Ce. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05.
Plotkowski teaches wherein the article may be manufactured with a layer-by-layer additive manufacturing method, such as electron beam melting, selective laser melting, or selective laser sintering, wherein the article would be formed layer-by-layer by repeatedly exposing successively applied layers (i.e., incremental quantities) of powder feedstock to an energy source, such as an electron beam or laser, which fuses the powder to form shaped alloy layers. ([0100]-[0105]).
Plotkowski teaches using an additive manufacturing method, but is silent as to inputting a digital model of the article into an additive manufacturing apparatus or system comprising an energy source and forming the article corresponding to the digital model, as required by claim 1.
However, Gibson teaches that most additive manufacturing processes involve, at least to some degree, an eight step generic process (see p. 4 Fig. 1.2), which includes wherein a software model (i.e., digital model) of the article is transferred (i.e., inputted) to a machine (i.e., .additive manufacturing apparatus or system) and the article is formed corresponding to the software model (pp. 3-5). Gibson goes on to teach that all additive manufacturing parts must start from a software model that fully describes the external geometry (p. 4 “1.3.1 Step 1: CAD”).

	Regarding claim 3, Plotkowski modified by Gibson teaches wherein the layer-by-layer additive manufacturing process used may be electron beam melting or selective laser melting, wherein an electron beam or laser energy source would melt or fluidize the incremental quantities of aluminum alloy powder feedstock (Plotkowski, [0100], [0103], [0105]).
	Regarding claim 5, Plotkowski modified by Gibson teaches wherein the additive manufacturing process used may be selective laser sintering, but is silent as to the atmosphere in which such process is carried out (Plotkowski, [0100]).
	However, Gibson teaches that selective laser sintering takes places inside an enclosed chamber filled with nitrogen gas (i.e., an inert atmosphere) to minimize oxidation and degradation of the powdered material (pp. 103-104 “5.2 SLS Process Description”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a nitrogen gas atmosphere (i.e., inert atmosphere) around the aluminum alloy powder in the selective laser sintering process of Plotkowski modified by Gibson, in order to minimize oxidation and degradation of the powered material, as taught by Gibson (pp. 103-104 “5.2 SLS Process Description”).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plotkowski (US 2018/0080103) in view of Gibson (Gibson, Ian, et al. Additive Manufacturing Technologies: Rapid Prototyping to Direct Digital Manufacturing. Springer, 2010.) as applied to claims 1, 3, 5, and 11-15 .
Regarding claim 6, as discussed above regarding claim 1, Plotkowski modified by Gibson teaches a method of manufacturing an article using an additive manufacturing method, such as selective laser sintering, wherein successively applied layers of aluminum alloy powder feedstock is repeatedly exposed to an energy source, such as a laser, to selectively fuse the powder layer-by-layer to form a shaped alloy layers according to a software model of the article (Plotkowski, [0100]-[0105], Gibson, pp. 3-5, Fig. 1.2). Further, note that selective laser sintering is a powder bed fusion process, wherein the process of selectively sintering powder is carried out on a powder bed over a build platform (i.e., support), as evidenced by Gibson (pp. 103-104, Fig. 5.1). 
Thus, the process of Plotkowski modified by Gibson reads on selectively exposing incremental quantities of aluminum alloy powder in a layer of a powder bed with a laser to fuse the selectively exposed aluminum alloy powder in a pattern over the support corresponding to a layer of the digital model of the article, and repeatedly providing a layer of the powder over the selectively exposed layer and selectively exposing incremental quantities of aluminum alloy powder in the layer to fuse the selectively exposed aluminum alloy powder in a pattern corresponding to another layer of the digital model of the article, as required by claim 6.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plotkowski (US 2018/0080103) in view of Gibson (Gibson, Ian, et al. Additive Manufacturing Technologies: Rapid Prototyping to Direct Digital Manufacturing. Springer, 2010.), as evidenced by Gibson (Gibson, Ian, et al. Additive Manufacturing Technologies: Rapid Prototyping to Direct Digital Manufacturing. Springer, 2010.), as applied to claim 6 above, and further in view of Jakimov et al. (US 2015/0290671), hereinafter “Jakimov.”

However, Jakimov teaches that in a conventional selective laser sintering process (See [0002]), “a component platform that can be lowered layerwise is coated with powder-form material or material mixture by transporting the material via a linearly movable transport means from a supply tank serving as a powder storage tank to the working chamber.  Excess powder falls into overflow containers disposed laterally to the working chamber and can be recovered therefrom.  Subsequently, the material is melted on and/or sintered locally in accordance with layer information for the component to be produced.  After this, the component platform is lowered by a pre-defined layer thickness and the process is repeated until the component construction is finished.” 
One of ordinary skill in the art at the time the invention was filed would have found it obvious to use the powder application process of Jakimov ([0002]), which includes lowering the component platform (i.e., re-positioning the support) by a pre-defined layer thickness before each additional layer of powder is provided, in the process of Plotkowski modified by Gibson, as those aspects constitute the means by which selective laser sintering is typically done within the art. One of ordinary skill in the art would have looked to conventionally known means of powder application, such as that of Jakimov, in the silence of Plotkowski in view of Gibson. Note that lowering the component platform by a pre-defined layer thickness before each additional layer of powder is provided, as taught by Plotkowski modified by Gibson and Jakimov, would result in maintaining each layer being fused at a constant position with respect to the laser.


Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicant argues that Plotkowski in paragraph [0086] requires a minimum of 4 wt.% of its rare earth element, and thus does not render obvious the instantly claimed range of greater than 2.00 and less than 4.00 wt.% cerium and is teaching away from the instantly claimed range.
In response, Examiner notes that Plotkowski modified by Rios teaches an aluminum alloy comprising, in wt.%, 4-20% Ce (preferably 4-8% Ce) (Plowkowski, [0066], [0086], [0095]), which is just outside of the instantly claimed range of greater than 2.00 and less than 4.00 wt.% Ce. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANTHONY M LIANG/Examiner, Art Unit 1734